IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                             


NO. PD-0138-08



ERSKINS RIVERS, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY




           Per curiam.  keasler and hervey, jj., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) ,
because it does not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
        
Delivered:    August 20, 2008
Do Not Publish.